Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 1 of 17 Page ID #:1



  1 MATTHEW J. MATERN (SBN 159798)
    mmatern@maternlawgroup.com
  2 SCOTT A. BROOKS (SBN 160115)
    sbrooks@maternlawgroup.com
  3 MATTHEW W. GORDON (SBN 267971)
    mgordon@maternlawgroup.com
  4 MATERN LAW GROUP, PC
    1230 Rosecrans Avenue, Suite 200
  5 Manhattan Beach, CA 90266
    Telephone: (310) 531-1900
  6 Facsimile: (310) 531-1901

  7 JAMES M. FINBERG (SBN 114850)
    jfinberg@altber.com
  8 EILEEN B. GOLDSMITH (SBN 218029)
    egoldsmith@altber.com
  9 ERIC P. BROWN (284245)
    ebrown@altber.com
 10 ALTSHULER BERZON LLP
    177 Post Street, Suite 300
 11 San Francisco, CA 94108
    Tel: (415) 421-7151
 12 Fax: (415) 362-8064

 13 Attorneys for Plaintiff Howard Fan

 14
                                 UNITED STATES DISTRICT COURT
 15
               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
 16

 17
    HOWARD FAN, individually and on behalf of   CASE NO.
 18 all others similarly situated,
                                                CLASS ACTION COMPLAINT FOR:
 19                Plaintiffs,
                                                1) FAILURE TO PAY OVERTIME WAGES
 20 vs.                                            [Cal. Labor Code §§ 510, 1194]
                                                2) FAILURE TO PAY TIMELY WAGES
 21 DELTA AIR LINES, INC., a Delaware              [Cal. Labor Code § 204]
    corporation; and DOES 1-50, inclusive,      3) FAILURE TO FURNISH ACCURATE
 22                                                WAGE STATEMENTS
                   Defendants.                     [Cal. Labor Code § 226]
 23                                             4) FAILURE TO MAINTAIN REQUIRED
                                                   RECORDS
 24                                                [Cal. Labor Code §§ 226, 1174]
                                                5) FAILURE TO PAY ALL WAGES DUE
 25                                                TO DISCHARGED AND QUITTING
                                                   EMPLOYEES
 26                                                [Cal. Labor Code § 203]
                                                6) UNFAIR AND UNLAWFUL BUSINESS
 27                                                PRACTICES
                                                   [Cal. Bus. & Prof. Code § 17200 et seq.]
 28


      CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 2 of 17 Page ID #:2



  1                                                       7) REPRESENTATIVE ACTION FOR
                                                             CIVIL PENALTIES UNDER THE
  2                                                          LABOR CODE PRIVATE ATTORNEYS
                                                             GENERAL ACT OF 2004
  3                                                          [Cal. Labor Code § 2698 et seq.]

  4                                                       DEMAND FOR JURY TRIAL

  5

  6                                 PRELIMINARY ALLEGATIONS
  7          1.     Plaintiff Howard Fan brings this California class action against Delta Air Lines,
  8 Inc. (“Delta”). As explained below, Delta systematically denies its employees the overtime

  9 compensation to which they are entitled under California law. In particular, Delta fails to take into

 10 account all required forms of compensation when calculating the “regular rate” upon which

 11 employees’ overtime compensation is to be determined under California law.

 12          2.     Under California law, overtime hours worked must be compensated with premium
 13 pay that is calculated as a multiple of the employee’s “regular rate” of pay. California mirrors the

 14 federal Fair Labor Standards Act (“FLSA”) with respect to the calculation of the “regular rate” for

 15 overtime purposes. The FLSA defines the “regular rate” of pay to include “all remuneration for

 16 employment paid to, or on behalf of, an employee,” with certain exceptions not relevant here. 29

 17 U.S.C. § 207(e); see also 29 C.F.R. §§ 778.108, 778.109, 778.208. Accordingly, the “regular

 18 rate” of pay for purposes of calculating overtime premiums due under California law includes the

 19 total remuneration for the employee’s employment, including but not limited to wages or salary,

 20 non-discretionary bonuses based on productivity, efficiency, performance or attendance; profit-

 21 sharing payments; premium payments, such as shift differentials for less desirable shifts; and

 22 payments other than cash, such as the fair market value of goods provided to employees by the

 23 employer.

 24          3.     Delta’s overtime violations are clear on the face of the company’s own payroll
 25 records. The wage statements issued to Plaintiff Howard Fan and other similarly situated

 26 employees reflect several forms of compensation – shift differential pay, Shared Rewards

 27 payments (a non-discretionary bonus), profit-sharing payments, and the fair market value of pass

 28 travel privileges and Travel Companion Passes (in-kind compensation that Delta treats as taxable

                                                      2
      CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 3 of 17 Page ID #:3



  1 income to the employee) – that Delta does not include in calculating its employees’ regular rate of

  2 pay for purposes of determining overtime compensation due to them. By excluding these forms of

  3 remuneration from its calculations of employees’ overtime premiums, Delta has systematically

  4 underpaid its employees for their overtime hours worked.

  5          4.      Determining which employees’ overtime pay was miscalculated, and by how much,

  6 can be done solely from Delta’s payroll records because those records show the (1) total hours

  7 worked at both the straight-time rate of pay and any applicable overtime rate paid by Delta, (2) all

  8 forms of additional compensation earned during the pay period (including shift differentials,

  9 bonuses, and other benefits), and (3) rates of pay at both the straight-time rate and overtime rates

 10 actually paid.

 11          5.      In addition to overtime claims arising from Delta’s failure to pay the full amounts

 12 of overtime premiums that are due, Plaintiff Fan also brings several derivative state law claims

 13 arising from Delta’s overtime violations. Because Delta has systematically failed to pay the full

 14 amounts of overtime premiums that are due under California law, the company has also failed to

 15 pay wages due on a timely basis, Cal. Labor Code § 204; failed to provide accurate wage

 16 statements to its employees, id. § 226; failed to keep required records, id. §§226, 1174; willfully

 17 failed to pay all wages due to employees whose employment with Delta has terminated, id. §203;

 18 and committed unlawful and unfair business practices, Cal. Bus. & Prof. Code § 17200. Plaintiff

 19 Fan seeks class certification of these California state law claims under Fed. R. Civ. P. 23. Plaintiff

 20 also seeks to recover civil penalties for these and other Labor Code violations pursuant to the

 21 Labor Code Private Attorneys’ General Act, Cal. Labor Code §§2698-2699 et seq.

 22                                            THE PARTIES

 23          6.      Plaintiff Howard Fan is an individual residing in Temple City, California.

 24          7.      Upon information and belief, defendant Delta Air Lines, Inc. (“Delta”) is a

 25 Delaware corporation whose principal place of business is in Georgia. Defendant Delta does

 26 business in the State of California.

 27          8.      Plaintiff does not know the names of the Defendants sued as Does 1 through 50,

 28 but will amend this complaint when that information becomes known. Plaintiff alleges on

                                                       3
      CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 4 of 17 Page ID #:4



  1 information and belief that each of the Doe Defendants is affiliated with the named Defendant in

  2 some respect and is in some manner responsible for the wrongdoing alleged herein, either as a

  3 direct participant, or as the principal, agent, successor, alter ego, or co-conspirator of Delta.

  4 Herein, Plaintiff refers to Delta and the Doe defendants collectively as “Defendants.”

  5          9.      At all relevant times herein, Plaintiff and putative class members were employed by

  6 Defendants under employment agreements that were partly written, partly oral, and partly implied.

  7 In perpetrating the acts and omissions alleged herein, Defendants, and each of them, acted

  8 pursuant to, and in furtherance of, their policies and practices of not paying Plaintiff and putative

  9 class members all wages earned and due, through methods and schemes which include, but are not

 10 limited to, failing to pay overtime premiums due, failing to pay wages due on a timely basis, and

 11 failing to provide accurate itemized statements for each pay period, in violation of the California

 12 Labor Code and applicable California Industrial Welfare Commission (“IWC”) Orders.

 13                                    JURISDICTION AND VENUE

 14          10.     This Court has original jurisdiction over the claims in this case under the Class

 15 Action Fairness Act, 28 U.S.C. §1332(d). Plaintiff is a resident of California, and Defendant Delta

 16 is a resident of Delaware and Georgia. The amount in controversy exceeds $5,000,000 in the

 17 aggregate.

 18          11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

 19 Defendant Delta does business and resides in this district within the meaning of 28 U.S.C. § 1391,

 20 and a substantial part of the events or omissions giving rise to the class claims arose in this district

 21 within the meaning of 28 U.S.C. § 1391.

 22                                      FACTUAL ALLEGATIONS

 23          12.     Plaintiff Howard Fan was employed by Defendant Delta as a customer service

 24 agent at Los Angeles International Airport from September 2010 until August 2018.

 25          13.     Throughout Plaintiff Fan’s employment with Delta, Delta had a uniform policy and

 26 practice of failing to include, in its calculation of employees’ “regular rate of pay” for

 27 determination of overtime premiums, multiple forms of employee compensation, including shift

 28 differential payments, “Shared Rewards” bonuses, profit-sharing payments, and the fair market

                                                        4
      CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 5 of 17 Page ID #:5



  1 value of airline travel using pass travel privileges and Travel Companion Passes provided to Delta

  2 employees.

  3          14.    On information and belief, throughout the class period, Delta has had a policy and

  4 practice of paying shift differentials to class members for each hour worked on afternoon and

  5 night shifts. These shift differentials are supplements to the employee’s straight-time hourly rate

  6 of pay, which are paid for each hour worked by the employee on the afternoon or night shifts.

  7          15.    On information and belief, throughout the class period, Delta has had a policy and

  8 practice of providing class members additional compensation through the Shared Rewards

  9 program. Pursuant to the Shared Rewards program, class members earned a cash bonus if Delta’s

 10 company-wide operations met or exceeded pre-determined standards in three areas: baggage

 11 handling, completion factor (defined as the number of flights flown as compared to flights

 12 scheduled for the month), and on-time arrivals. Shared Rewards bonuses were paid on a monthly

 13 basis and were also reflected on an employee’s wage statement for the pay period in which they

 14 were paid. Under the written terms of the Program, Delta employees were automatically entitled

 15 to the bonuses in specified amounts if certain operational metrics were met or exceeded. Shared

 16 Rewards payments were made on a company-wide basis, with all eligible employees receiving the

 17 same amount.

 18          16.    On information and belief, throughout the class period, Delta also provided

 19 additional compensation to class members pursuant to Delta’s profit-sharing plan. Under Delta’s

 20 profit-sharing plan, employees were paid additional compensation according to a predetermined

 21 formula based on Delta’s profits and the hours an employee worked during the year. Additional

 22 compensation under the profit-sharing plan was paid to class members on a yearly basis.

 23 Additional compensation under the profit-sharing plan also appears on an employee’s wage

 24 statement for the pay period in which it is paid.

 25          17.    On information and belief, throughout the class period, Delta has had a policy and

 26 practice of providing additional compensation to class members in the form of pass travel

 27 privileges and Travel Companion Passes. These Passes are made available to Delta employees,

 28 who may use them themselves, or provide them to friends or family, for free or reduced-fare travel

                                                        5
      CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 6 of 17 Page ID #:6



  1 on Delta Air Lines flights. On information and belief, Delta treats the fair market value of these

  2 travel benefits as taxable compensation to the employee, which is subject to payroll tax

  3 deductions. On information and belief, Delta does not include the fair market value of this in-kind

  4 compensation in the employee’s remuneration for purposes of calculating the employee’s regular

  5 rate of pay for determining overtime premiums.

  6          18.     As a result of Delta’s uniform policies and practices set forth herein, Plaintiff Fan

  7 suffered systematic underpayment for overtime hours that he worked.

  8          19.     On numerous occasions during the class period, Plaintiff Fan worked overtime

  9 hours and also earned shift differentials, but his regular rate of pay was calculated based solely on

 10 his straight-time wage rate. For example, during the pay period ending February 23, 2018, Fan

 11 worked 1 hour of overtime, but was underpaid because Delta did not include afternoon shift

 12 differential pay that he earned during that pay period in its calculation of his regular rate for

 13 purposes of determining his overtime premium. For the pay period ending April 6, 2018, Fan

 14 worked 1 hour of overtime, but was underpaid because Delta did not include Shared Rewards

 15 payments in the calculation of his overtime pay. For the pay period ending May 11, 2018, Fan

 16 worked .90 hours of overtime, but was underpaid because Delta did not include afternoon and

 17 night shift differential pay in the calculation of his overtime pay. Similarly, during the pay period

 18 ending August 14, 2018, Fan worked 1.25 hours of overtime, but was underpaid because Delta did

 19 not include afternoon and night shift differential pay that he earned during that pay period in its

 20 calculation of his regular rate for purposes of determining his overtime premium. Instead, in each

 21 instance, Delta calculated Fan’s overtime pay premium during that period based solely on his

 22 straight-time hourly rate.

 23          20.     Delta also did not include Shared Rewards bonuses and profit-sharing payments in

 24 its calculation of Plaintiff Fan’s overtime pay in any pay period. For example, during his

 25 employment with Delta in 2018, Plaintiff Fan earned $500.00 in Shared Rewards bonuses and

 26 $3,363.04 in profit-sharing payments. However, Delta never recalculated Fan’s overtime

 27 compensation earned in 2018 to account for those payments, which were part of the overall

 28 remuneration paid to Plaintiff Fan.

                                                        6
      CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 7 of 17 Page ID #:7



  1          21.     Delta also did not include the fair market value of Plaintiff Fan’s use of Delta’s

  2 pass travel privileges and Travel Companion Passes in the calculation of Plaintiff Fan’s overtime

  3 pay in any pay period. For example, Plaintiff Fan frequently took international flights using

  4 Delta’s pass travel privileges during the class period, and Delta included the fair market value of

  5 those benefits in Fan’s taxable income that was subject to payroll tax withholding. However,

  6 Delta never included the fair market value of those flights in the calculation of Plaintiff Fan’s

  7 regular rate of pay for overtime purposes.

  8          22.     Delta’s continued failure and refusal to include all forms of remuneration at issue in

  9 this action in calculating the “regular rate” for purposes of determining overtime compensation

 10 owed to Plaintiff and class members is knowing, willful, and intentional. In a previous action,

 11 Lopez v. Delta Air Lines, Inc., C.D. Cal. Case No. 2:15-cv-07302-SVW-SS, Delta was alleged to

 12 have unlawfully failed to include shift differentials, Shared Rewards bonuses, and profit-sharing

 13 payments in its calculation of California employees’ regular rate for purposes of determining

 14 overtime compensation owed to its ground employees in California. In that action, Delta did not

 15 dispute that it should have included shift differentials and Shared Rewards bonuses in the regular

 16 rate calculation. Delta settled the Lopez action on a behalf of a class of all California-based non-

 17 exempt employees except pilots and flight attendants, for a class period ending on June 30, 2017.

 18 However, after that settlement, Delta did not change, and still has not changed, its practice of

 19 excluding shift differentials and Shared Rewards bonuses from the regular rate calculation.

 20                                  CLASS ACTION ALLEGATIONS

 21          23.     Plaintiff brings this lawsuit as a class action under Federal Rule of Civil Procedure

 22 23. Plaintiff seeks to represent the following Class: “All individuals who, at any time on or after

 23 July 1, 2017, were employed by Delta in non-exempt positions in California, except pilots and

 24 flight attendants.” The members of the proposed class may be ascertained from Defendants’

 25 business records. Plaintiff reserves the right to modify this class definition.

 26 ///

 27 ///

 28 ///

                                                        7
      CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 8 of 17 Page ID #:8



  1          24.     This action is appropriately suited for class treatment because:

  2                  a.      The proposed class is a significant number. Plaintiff is informed and

  3 believes, and thereon alleges, that the proposed class numbers well over 100 members. Joinder of

  4 all current and former employees individually would be impractical.

  5                  b.      This action involves questions of law and fact common to the potential class

  6 because the action focuses on Defendants’ systematic course of illegal payroll practices and

  7 policies, which was applied to all non-exempt California employees in violation of the California

  8 Labor Code, the applicable IWC wage order, and the California Business and Professions Code.

  9 In particular, common questions include, but are not limited to whether shift differentials, non-

 10 discretionary bonuses, and other forms of compensation must be included in the regular rate of pay

 11 for purposes of calculating overtime due under the California Labor Code; whether the fair market

 12 value of airline travel using Delta’s pass travel privileges and Travel Companion Passes must be

 13 included in the regular rate of pay for purposes of calculating overtime due under the California

 14 Labor Code; whether Defendants’ failure to pay overtime wages due resulted in a failure to pay

 15 wages on a timely basis; whether Defendants’ failure to accurately calculate employees “regular

 16 rate” resulted in a failure to provide employees accurate wage statements; whether Defendants’

 17 failure to accurately calculate employees “regular rate” resulted in a failure to keep required

 18 records; whether Defendants’ failure to accurately calculate employees “regular rate” resulted in a

 19 failure to pay employees whose employment with Delta terminated all wages owed upon

 20 termination; whether Defendants’ conduct constitutes an unlawful, unfair, or fraudulent business

 21 act or practice; and the appropriate remedies for Defendants’ conduct.

 22                  c.      Plaintiff’s claims are typical of the class because Defendants subjected all

 23 class members to identical violations of the California Labor Code, the applicable IWC wage

 24 order, and the California Business and Professions Code.

 25                  d.      Plaintiff is able to fairly and adequately protect the interests of all members

 26 of the class because it is in his best interests to prosecute the claims alleged herein to obtain full

 27 compensation due to the class for all services rendered and hours worked. Plaintiff has no

 28 interests that are adverse to those of the proposed class members.

                                                         8
      CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 9 of 17 Page ID #:9



  1          25.     A class action is superior to other methods for resolving this controversy. Because

  2 the amount of damages to which each class member may be entitled is low in comparison to the

  3 expense and burden of individual litigation, it would be impracticable for members of the class to

  4 redress the wrongs done to them without a class action. Class certification will not present any

  5 significant management difficulties.

  6          26.     Class certification would also conserve judicial resources and avoid the possibility

  7 of inconsistent judgments. Prosecuting separate actions by individual class members would create

  8 a risk of inconsistent or varying adjudications with respect to individual class members that would

  9 establish incompatible standards of conduct for Defendants. As a practical matter, adjudication

 10 with respect to individual class members would be also dispositive of the interests of other

 11 members not parties to the individual adjudications or would substantially impair or impede their

 12 ability to protect their interests.

 13          27.     Defendants have acted or refused to act on grounds that apply generally to the

 14 class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the

 15 class as a whole.

 16                                        FIRST CAUSE OF ACTION

 17                 (Failure to Pay Overtime Wages – Cal. Labor Code §§ 510, 1194, 1198;

 18                                       IWC Wage Order No. 9-2001, § 3)

 19          28.     Plaintiff incorporates the foregoing paragraphs as though fully set forth herein.

 20          29.     Pursuant to California Labor Code §§ 510, 1194, 1198, and IWC Wage Order No.

 21 99-2001, § 3, Defendants are required to compensate Plaintiff and class members for all overtime,

 22 which is calculated at one and one-half (1.5) times the regular rate of pay for all hours worked in

 23 excess of eight (8) hours per day and/or forty (40) hours per week, and for the first eight (8) hours

 24 on the seventh consecutive workday, and at double time (2.0) for all hours worked in excess of

 25 twelve (12) hours in any workday and for all hours worked in excess of eight (8) hours on the

 26 seventh consecutive day of work in any workweek.

 27          30.     The “regular rate” of pay includes the total remuneration for one’s employment,

 28 including but not limited to wages or salary; commissions; bonuses based on productivity,

                                                        9
      CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 10 of 17 Page ID #:10



   1 efficiency, performance or attendance; profit-sharing payments; premium payments, such as shift

   2 pay differentials; and the fair market value of goods provided by the employer to employees as

   3 part of employees’ compensation. Defendants failed to include shift differential pay, non-

   4 discretionary bonuses, such as profit-sharing and Shared Rewards, and the fair market value of

   5 airline travel using pass travel privileges and Travel Companion Passes, in the calculation of the

   6 regular rate, and, thus, failed to accurately calculate and pay Plaintiff and class members for all

   7 overtime.

   8          31.     Plaintiff and class members are current and former non-exempt employees entitled

   9 to the protections of California Labor Code §§ 510, 1194, and IWC Wage Order No. 9-2001.

  10 During the class period, Defendants failed to compensate Plaintiff and class members for all

  11 overtime hours worked as required under the foregoing provisions of the California Labor Code

  12 and IWC Wage Order by, among other things: failing to pay overtime at one and one-half (1.5) or

  13 double the regular rate of pay as provided by California Labor Code §§ 510, 1194, and IWC Wage

  14 Order No. 9-2001, § 3; failing to provide accurate itemized wage statements to Plaintiff and class

  15 members for each pay period; and other methods to be discovered.

  16          32.     In violation of California law, Defendants have knowingly and intentionally

  17 refused to perform their obligations to compensate Plaintiff and class members for all wages

  18 earned and all hours worked. As a proximate result, class members have suffered, and continue to

  19 suffer, substantial losses related to the use and enjoyment of such wages, lost interest on such

  20 wages, and expenses and attorneys’ fees in seeking to compel Defendants to fully perform their

  21 obligations under state law, all to their respective damages in amounts according to proof at time

  22 of trial, and within the jurisdiction of this Court.

  23          33.     Defendants’ conduct described herein violates California Labor Code §§ 510, 1194,

  24 and IWC Wage Order No. 9-2001, § 3. Therefore, pursuant to California Labor Code §§ 200, 203,

  25 226, 558, 1194, 1197.1, and other applicable provisions under the California Labor Code and IWC

  26 Wage Orders, Plaintiff and class members are entitled to recover the unpaid balance of wages

  27 owed to them by Defendants, plus interest, penalties, attorneys’ fees, expenses, and costs of suit.

  28

                                                            10
       CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 11 of 17 Page ID #:11



   1                                   SECOND CAUSE OF ACTION

   2                        (Failure to Pay Timely Wages – Cal. Labor Code § 204)

   3          34.    Plaintiff incorporates the foregoing paragraphs as though fully set forth herein.

   4          35.    Pursuant to California Labor Code § 204, for all labor performed between the 1st

   5 and 15th days of any calendar month, Defendants are required to pay their nonexempt employees

   6 between the 16th and 26th day of the month during which the labor was performed. California

   7 Labor Code § 204 also provides that for all labor performed between the 16th and 26th days of

   8 any calendar month, Defendants are required to pay their nonexempt employees between the 1st

   9 and 10th day of the following calendar month. In addition, California Labor Code § 204 provides

  10 that all wages earned for labor in excess of the normal work period shall be paid no later than the

  11 payday of the next regular payroll period.

  12          36.    During the class period, Defendants knowingly and willfully failed to pay Plaintiff

  13 and class members all the wages they earned when due as required by California Labor Code §

  14 204.

  15          37.    Pursuant to California Labor Code § 210, failure to pay the wages of each

  16 employee as provided in California Labor Code § 204 will subject Defendants to a civil penalty

  17 of: (1) one hundred dollars ($100) for each failure to pay each employee for each initial violation;

  18 and (2) two hundred dollars ($200) for each failure to pay each employee, plus twenty-five percent

  19 (25%) of the amount unlawfully withheld, for each subsequent violation.

  20          38.    Defendants’ conduct described herein violates California Labor Code § 204. As a

  21 proximate result of the aforementioned violations, Plaintiff and class members have been damaged

  22 in an amount according to proof at trial. Therefore, pursuant to California Labor Code §§ 200,

  23 210, 226, 558, 1194, 1197.1, 2699, and other applicable provisions under the Labor Code and

  24 IWC Wage Orders, Plaintiff and class members are entitled to recover the unpaid balance of

  25 wages owed to them by Defendants, plus interest, penalties, attorneys’ fees, expenses, and costs of

  26 suit.

  27 ///

  28 ///

                                                       11
       CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 12 of 17 Page ID #:12



   1                                     THIRD CAUSE OF ACTION

   2           (Failure to Furnish Accurate Itemized Wage Statements – Cal. Labor Code § 226;

   3                                   IWC Wage Order No. 9-2001, § 7)

   4          39.         Plaintiff incorporates the foregoing paragraphs as though fully set forth herein.

   5          40.         During the class period, Defendants routinely failed to provide Plaintiff and

   6 class members with timely, accurate, and itemized wage statements in writing showing each

   7 employee’s gross wages earned, all deductions made, net wages earned, and all applicable hourly

   8 rates in effect during each pay period and the corresponding number of hours worked at each

   9 hourly rate, in violation of California Labor Code § 226 and IWC Wage Order No. 9-2001, § 7.

  10          41.         During the class period, Defendants knowingly and intentionally failed to

  11 provide Plaintiff and class members with timely, accurate, and itemized wage statements in

  12 accordance with California Labor Code § 226(a).

  13          42.         As a proximate result of Defendants’ unlawful actions and omissions, Plaintiff

  14 and class members have been damaged in an amount according to proof at trial, and seek all wages

  15 earned and due, plus interest thereon. Additionally, Plaintiff and class members are entitled to all

  16 available statutory penalties, including but not limited to civil penalties pursuant to California

  17 Labor Code §§ 226(e), 226.3, and 1174.5, and an award of costs, expenses, and reasonable

  18 attorneys’ fees, including but not limited to those provided in California Labor Code § 226(e), as

  19 well as other available remedies.

  20                                   FOURTH CAUSE OF ACTION

  21                                (Failure to Maintain Required Records --

  22                      Cal. Labor Code §§ 226, 1174; IWC Wage Order 9-2001 § 7)

  23          43.     Plaintiff incorporates the foregoing paragraphs as though fully set forth herein.

  24          44.     During the class period, as part of Defendants’ illegal payroll policies and practices

  25 set forth herein, Defendants knowingly and intentionally failed to maintain records as required by

  26 California Labor Code §§ 226 and 1174, and IWC Wage Order 9-2001 § 7, including but not

  27 limited to applicable rates of pay for all hours worked, and accurate itemized wage statements.

  28          45.     As a proximate result of Defendants’ unlawful actions and omissions, Plaintiff and

                                                        12
       CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 13 of 17 Page ID #:13



   1 class members have been damaged in an amount according to proof at trial, and are entitled to all

   2 wages due and interest thereon. Additionally, Plaintiff and class members are entitled to all

   3 available statutory penalties, including but not limited to civil penalties pursuant to California

   4 Labor Code §§ 226(e), 226.3, and 1174.5, and an award of costs, expenses, and reasonable

   5 attorneys’ fees, including but not limited to those provided by California Labor Code § 226(e), as

   6 well as other available remedies.

   7                                     FIFTH CAUSE OF ACTION

   8             (Willful Failure to Pay All Wages Due to Discharged or Quitting Employees --

   9                                         Cal. Labor Code § 203)

  10           46.    Plaintiff incorporates the foregoing paragraphs as though fully set forth herein.

  11           47.    Pursuant to California Labor Code §§ 201, 202, and 203, Defendants are required

  12 to pay all earned and unpaid wages to an employee whose employment is terminated for any

  13 reason.

  14           48.    California Labor Code § 201 mandates that if an employer discharges an employee,

  15 the employee’s wages accrued and unpaid at the time of discharge are due and payable

  16 immediately.

  17           49.    California Labor Code § 202 mandates that if an employee quits his employment,

  18 the employer must pay all wages accrued and unpaid at the time the employee quits within 72

  19 hours after the employee quits, unless the employee provided at least 72 hours notice of his

  20 intention to quit, in which case the employee is entitled to his wages at the time of quitting.

  21           50.    California Labor Code § 203 provides that if an employer willfully fails to pay any

  22 wages owed to an employee in accordance with Labor Code §§ 201 and 202, the employer is

  23 liable for waiting time penalties in the form of continued compensation to the employee at the

  24 same rate for up to 30 workdays.

  25           51.    During the class period, Defendants have willfully failed to pay accrued and unpaid

  26 wages owed to Plaintiff and class members whose employment has terminated, in accordance with

  27 California Labor Code §§ 201 and 202.

  28           52.    As a result, Plaintiff and class members are entitled to all statutory penalties,

                                                         13
       CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 14 of 17 Page ID #:14



   1 including the waiting time penalties set forth in California Labor Code § 203, together with

   2 interest thereon, as well as other available remedies.

   3                                     SIXTH CAUSE OF ACTION

   4          (Unfair and Unlawful Business Practices – Cal. Bus. & Prof. Code § 17200 et seq.)

   5          53.     Plaintiff incorporates the foregoing paragraphs as though fully set forth herein.

   6          54.     Each and every one of Defendants’ acts and omissions in violation of the California

   7 Labor Code and/or the applicable IWC Wage Order as alleged herein, including but not limited to

   8 Defendants’ failure and refusal to pay overtime compensation; Defendants’ failure and refusal to

   9 pay timely wages; and Defendants’ failure and refusal to furnish accurate itemized wage

  10 statements, constitutes an unfair and unlawful business practice under California Business and

  11 Professions Code § 17200 et seq.

  12          55.     Defendants’ violations of California wage and hour laws constitute a business

  13 practice because Defendants’ aforementioned acts and omissions were done repeatedly over a

  14 significant period of time, and in a systematic manner, to the detriment of Plaintiff and class

  15 members.

  16          56.     Defendants have avoided payment of overtime wages and other benefits as required

  17 by the California Labor Code, the California Code of Regulations, and the applicable IWC Wage

  18 Order. Further, Defendants have failed to record, report, and pay the correct sums of assessment

  19 to the state authorities under the California Labor Code and other applicable regulations.

  20          57.     As a result of Defendants’ unfair and unlawful business practices, Defendants have

  21 reaped unfair and illegal profits during the class period at the expense of Plaintiff, class members,

  22 and members of the public. Defendants should be made to disgorge their ill-gotten gains and to

  23 restore them to Plaintiff and class members.

  24          58.     Defendants’ unfair and unlawful business practices entitle Plaintiff and class

  25 members to seek preliminary and permanent injunctive relief, including but not limited to orders

  26 that Defendants account for, disgorge, and restore to Plaintiff and class members the wages

  27 unlawfully withheld from them. Plaintiff and class members are entitled to restitution of all

  28 monies to be disgorged from Defendants in an amount according to proof at the time of trial, but

                                                        14
       CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 15 of 17 Page ID #:15



   1 in excess of the jurisdiction of this Court.

   2                                   SEVENTH CAUSE OF ACTION

   3     (Representative Action for Civil Penalties Under the California Labor Code Private Attorneys

   4                         General Act of 2004 – Cal. Labor Code § 2698 et seq.)

   5          59.     Plaintiff incorporates the foregoing paragraphs as though fully set forth herein, with

   6 the exception of the allegations in paragraphs 23-27.

   7          60.     Plaintiff is an “aggrieved employee” within the meaning of California Labor Code

   8 § 2699(c) and a proper representative to bring a civil action on behalf of himself and other current

   9 and former non-exempt employees of Delta in California pursuant to the procedures specified in

  10 California Labor Code § 2699.3, because Plaintiff was employed by Delta and the alleged

  11 violations of the California Labor Code were committed against Plaintiff and other aggrieved

  12 employees of Delta during the relevant period.

  13          61.     Pursuant to the California Private Attorneys General Act of 2004 (“PAGA”), Labor

  14 Code §§ 2698–2699.5, Plaintiff, on behalf of himself and all other similarly aggrieved employees,

  15 seeks to recover civil penalties, including but not limited to penalties under California Labor Code

  16 §§ 2699, 210, 226.3, 558, 1174.5, 1197.1, 1199, and IWC Wage Order 9-2001, § 20, from Delta in

  17 a representative action for the violations set forth above, including but not limited to violations of

  18 California Labor Code §§ 201, 202, 203, 204, 226, 226.7, 510, 512, 1174, 1194, 1197, and 1198.

  19 Plaintiff is also entitled to an award of reasonable attorneys’ fees and costs pursuant to California

  20 Labor Code § 2699(g)(1).

  21          62.     Pursuant to California Labor Code §§ 2699.3, on January 16, 2019, Plaintiff gave

  22 written notice by online submission to the California Labor and Workforce Development Agency

  23 (“LWDA”) and by certified mail to Delta of the specific provisions of the California Labor Code

  24 and IWC Wage Order alleged to have been violated, including the facts and theories to support the

  25 alleged violations. Within sixty-five (65) calendar days of the postmark date of Plaintiff’s notice

  26 letter, the LWDA did not provide notice to Plaintiff that it intends to investigate the alleged

  27 violations

  28          63.     Therefore, Plaintiff has complied with all of the requirements set forth in California

                                                        15
       CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 16 of 17 Page ID #:16



   1 Labor Code § 2699.3 to commence a representative action under PAGA.

   2                                               PRAYER

   3          WHEREFORE, Plaintiff, individually, and on behalf of all other persons similarly situated,

   4 respectfully prays for relief against Defendant Delta and Does 1 through 50, inclusive, and each of

   5 them, as follows:

   6          1.     For compensatory damages in an amount to be ascertained at trial;

   7          2.     For restitution of all monies due to Plaintiff and class members, as well as

   8 disgorged profits from the unfair and unlawful business practices of Defendants;

   9          3.     For preliminary and permanent injunctive relief enjoining Defendants from

  10 violating the relevant provisions of the California Labor Code and the IWC Wage Orders, and

  11 from engaging in the unlawful business practices complained of herein;

  12          4.     For statutory and civil penalties according to proof, including but not limited to all

  13 penalties authorized by the California Labor Code §§ 226(e) and 2698 et seq.;

  14          5.     For interest on the unpaid wages at 10% per annum pursuant to California Labor

  15 Code §§ 218.6, 1194, California Civil Code §§ 3287, 3288, and/or any other applicable provision

  16 providing for pre-judgment interest;

  17          6.     For reasonable attorneys’ fees and costs pursuant to California Labor Code §§

  18 218.5, 1194, 2699(g)(1), California Civil Code § 1021.5, and/or any other applicable provisions

  19 providing for attorneys’ fees and costs;

  20          7.     For declaratory relief;

  21          8.     For an order certifying the First, Second, Third, Fourth, Fifth, and Sixth Causes of

  22 Action as a class action;

  23          9.     For an order appointing Plaintiff as class representative and Plaintiff’s counsel as

  24 class counsel; and

  25 ///

  26 ///

  27 ///

  28 ///

                                                       16
       CLASS ACTION COMPLAINT
Case 2:19-cv-04599-SVW-SS Document 1 Filed 03/22/19 Page 17 of 17 Page ID #:17



   1        10.    For such further relief that the Court may deem just and proper.

   2

   3 DATED: March 22, 2019                      Respectfully submitted,

   4                                            MATERN LAW GROUP, PC
                                                Matthew J. Matern
   5                                            Scott A. Brooks
                                                Matthew W. Gordon
   6

   7                                            ALTSHULER BERZON LLP
                                                James M. Finberg
   8                                            Eileen B. Goldsmith
                                                Eric P. Brown
   9

  10
                                          By:    /s/ Matthew J. Matern
  11                                            Attorneys for Plaintiff
  12

  13

  14
                                     DEMAND FOR JURY TRIAL
  15

  16        PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by jury.
  17

  18 DATED: March 22, 2019                      Respectfully submitted,
  19                                            MATERN LAW GROUP, PC
                                                Matthew J. Matern
  20                                            Scott A. Brooks
                                                Matthew W. Gordon
  21

  22                                            ALTSHULER BERZON LLP
                                                James M. Finberg
  23                                            Eileen B. Goldsmith
                                                Eric P. Brown
  24

  25
                                          By:    /s/ Matthew J. Matern
  26
                                                Attorneys for Plaintiff
  27

  28

                                                     17
       CLASS ACTION COMPLAINT
